The appellant's defense, namely, a mistake of fact growing out of his acting upon the information that his wife had secured a divorce was in a proper manner treated by the court in its charge. The jury was well warranted in concluding *Page 584 
that the appellant did not use proper care in ascertaining whether his wife had in fact procured a divorce. See Underhill's Cr. Ev., 3rd Ed., p. 835, sec. 598; Tex. Jur., Vol. 6, p. 560, sec. 14, notes; Busby v. State, 89 Tex.Crim. R..
The bills of exception to which reference is made in the motion have been examined. The opinion is expressed that the proper disposition of the case was made upon the original hearing.
The motion is overruled.
Overruled.